Name: Commission Regulation (EEC) No 365/92 of 14 February 1992 fixing the number of young male bovine animals which may be imported on special terms in the first quarter of 1992 derogating from Regulation (EEC) No 2377/80 in respect of that quarter and repealing Regulation (EEC) No 3702/91
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  international trade
 Date Published: nan

 15. 2. 92 Official Journal of the European Communities No L 39/25 COMMISSION REGULATION (EEC) No 365/92 of 14 February 1992 fixing the number of young male bovine animals which may be imported on special terms in the first quarter of 1992 derogating from Regulation (EEC) No 2377/80 in respect of that quarter and repealing Regulation (EEC) No 3702/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has drawn up an estimated supply balance of 198 000 head under the new import arrange ­ ments applicable to young male bovine animals for fatte ­ ning for the period 1 January to 31 December 1992 ; whereas, pursuant to Article 13 (4) (a) of Regulation (EEC) No 805/68 , the number which may be imported each quarter and the rate of reduction in the import levy on such animals must be determined ; Whereas detailed rules for the application of these special arrangements were laid down in Commission Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 1121 /87 (4), and in Commission Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 815/91 (6); Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into account ; whereas those requirements are apparent in Italy and Greece and may be estimated for the first quarter of 1992 at 42 120 head and 6 435 head respectively in those Member States ; Whereas Council Regulation (EEC) No 3300/91 (7) suspended the trade concessions provided for by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugos ­ lavia ; whereas, therefore, that country should be excluded from the present arrangements, without prejudice to new legislation adopted in the light of the decisions taken by the Council on 2 December 1991 and 3 February 1992 in favour of the Republics contributing to progress towards peace in Yugoslavia ; Whereas, in the light of the results of negotiations between the Community and the Czech and Slovak Federal Republic on an association agreement, that country should be allowed to benefit forthwith from the arrangements provided for herein ; Whereas the supply requirements in young bovine animals for fattening justify, for the first quarter of 1992, a higher rate of reduction in the levy on animals weighing from 220 to 300 kilograms per head, originating in and coming from Hungary, Poland or the Czech and Slovak Federal Republic ; Whereas the quantities available must be shared between the traditional trade and other potential applicants ; Whereas, in order to simplify the procedure for allocating the quantities available it is necessary to derogate from Regulation (EEC) No 2377/80 ; whereas in the case of the traditional trade the quantities available should be allo ­ cated directly in proportion to the number of head imported during the last three years ; whereas in the case of other applicants the quantities available should be allo ­ cated in proportion to the number of head for which application is made ; Whereas, in the case of other applicants, the maximum quantity which each application for an import licence may cover must be limited in order to permit a more equitable distribution of the quantities available ; whereas for financial reasons a minimum number of head should be set for these applications ; Whereas this estimated supply alance was only decided at the end of January 1992 in respect of 1992 and a deroga ­ tion must therefore be provided for from Regulation (EEC) No 2377/80 as regards the time limits for the submission of applications and the issue of import licences under these special arrangements ; Whereas, in order to permit regular imports, the term of validity of licences as referred to in Article 4 (b) of Regu ­ lation (EEC) No 2377/80 should be extended ; Whereas, owing to the implementation of these special import arrangements, Commission Regulation (EEC) No 3702/91 (8) must be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148, 28. 6 . 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16 . 0 OJ No L 77, 25. 3 . 1977, p. 18 . (4) OJ No L 109, 24. 4. 1987, p. 12 . 0 OJ No L 241 , 13. 9 . 1980, p. 5 . f) OJ No L 83, 3 . 4. 1991 , p. 6. 0 OJ No L 315, 15. 11 . 1991 , p. 1 . (") OJ No L 350, 19. 12 . 1991 , p. 37 . No L 39/26 Official Journal of the European Communities 15. 2. 92 HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 March 1992, the maximum number referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 52 335 head of young male bovine animals for fattening comprising : (a) 6 805 of a live weight of not more than 300 kilograms per head and subject to a 65 % reduction in the levy, and (b) 45 530 of a live weight of 220 to 300 kilograms per head, originating in and coming from Hungary, Poland or the Czech and Slovak Federal Republic and subject to a 75 % reduction in the levy. 2. The reductions referred to in 1 shall be in respect of the levy applicable on the day of acceptance of the decla ­ ration of release for free circulation. 3. The quantities referred to in 1 shall be distributed as follows : Italy Greece ^Set'smles Licences shall carry with them an obligation to import from one or more of the countries indicated. 5. In the information referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80, Member States shall specify the category of live weight and the origin of the products in the case referred to in the second indent of the first subparagraph of 4. 6. Of the number of head reserved for Italy and Greece for each category notwithstanding Article 15 (6) (a) of Regulation (EEC) No 2377/80 : (a) 90 % may be allocated directly to applicants who provide proof of having imported animals qualifying under this scheme during the last three calendar years. Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned ; (b) 10 % may be allocated to other applicants . 7. The proof referred to in 6 shall be provided by the customs document of release for free circulation. 8 . Import licences shall only be issued for a number equal to or more than 10 head.(a) 6 805 head 5 480 835 490 (b) 45 530 head 36 640 5 600 3 290 4. Applications for licences and licences shall, in accordance with Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/80, relate to :  either young bovine animals weighing not more than 300 kilograms per head,  or young bovine animals weighing from 220 to 300 kilograms per head, originating in and coming from Hungary, Poland or the Czech and Slovak Federal Republic. In the latter case, Sections 7 and 8 of applications for licences and licences shall include one of the following entries : Article 2 1 . As regards the quantities referred to in Article 1 (6) (b) and the quantities for Member States other than Italy and Greece applications for import licences shall : (a) relate to a number equal to or more than 50 head, and (b) relate to a quantity not exceeding 10 % of the quanti ­ ties available except where the said 10 % results in a figure less than 50 head ; in the latter case the maximum figure shall also be 50 head. 2. In case whee applications for import licences state quantities in excess of those provided for by the Regula ­ tion, those applications shall only be considered within the limits of the said quantities. 3. Numbers shall be allocated in proportion to the number of head for which application is made. If, because of the numbers for which application is made, the percentage reduction results in fewer than 10 head per import licence, the Member States shall, by drawing lots, allocate licences covering 10 head.  'Hungna y/o Polonia y/o RepÃ ºblica Federativa Checa y Eslovaca',  'Ungarn og/eller Polen og/eller Den Tjekkiske og Slovakiske FÃ ¸derative Republik',  'Ungarn und/oder Polen und/oder Tschechische und Slowakische FÃ ¶derative Republik',  Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±, Ã ®/Ã ºÃ ±Ã ¹ Ã ¤Ã Ã µÃ Ã ¹Ã ºÃ ® Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¹Ã ºÃ ® Ã Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¹Ã ±Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±  Hungary and/or Poland and/or Czech and Slovak Federal Republic',  'Hongrie et/ou Pologne et/ou Republique federative tchÃ ¨que et slovaque',  'Ungheria e/o Polonia e/o Repubblica federativa ceca e slovacca', Article 3 In the case of quantities imported under the terms of Article 8 (4) of Commission Regulation (EEC) No 3719/88 ( ! ), the levy shall be collected in full in respect of quantities in excess of those stated on the import licence.  Hongarije en/of Polen en/of Tsjechische en Slowaakse Federatieve Republiek',  Hungria e/ou Polonia e/ou Republica Federativa Checa e Eslovaca'. (') OJ No L 331 , 2. 12. 1988, p. 1 . 15. 2. 92 Official Journal of the European Communities No L 39/27 under this Regulation shall extend for four months from their actual date of issue. Article 4 For the purposes of Article 15 (3) of Regulation (EEC) No 2377/80, all applications from one applicant which relate to the same category of wieght and the same rate of reduction in the levy shall be treated as one application . Article 5 For the first quarter of 1992, notwithstanding Article 15 of Regulation (EEC) No 2377/80, as regards the arrange ­ ments referred to in Article 9 of that Regulation : (a) application may only be lodged from 17 to 21 February 1 992 ; (b) applications information referred to in Article 15 (4) (a) of that Regulation shall be communicated on 2 March 1992 at the latest ; (c) licences as provided for in Article 15 (5) (a) of that Regulation shall be issued on 12 March 1992. Article 6 By way of derogation from Article 4 (b) of Regulation (EEC) No 2377/80, the term of validity of licences issued Article 7 Three weeks at the latest after import of the livestock referred to in this Regulation, imports shall inform the competent authorities which issued the import licences, of the number and origin of the animals imported. Those authorities shall for ward that information to the Commission at the beginning of each month. Article 8 Regulation (EEC) No 3702/91 is hereby repealed. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1992. For the Commission Ray MAC SHARRY Member of the Commission